PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/679,352
Filing Date: November 11, 2019
Appellant(s): Boerner, Gunter




__________________
Thomas P. Canty
For Appellant


EXAMINER’S ANSWER





July 20, 2021 appealing from the Office Action mailed April 26, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
1.	Claims 1-10 remain rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Tisone (US Pat. 5,741,554) hereinafter Tisone.
	As regards to claim 1, Tisone discloses a precision metered dispensing apparatus for coating components with a coating reagent 45 (col 4, ln 45-59; clm 1), comprising: 
a printing head 200 comprising several individual nozzles 12 (see fig 9) configured to discharge the coating reagent 45 (col 13, ln 33-col 14, ln 17; fig 1 & 8-9); and 
a nozzle needle valve 34, 40, attached to each individual nozzle 12, each nozzle needle valve 34, 40, being openable for a valve opening time to discharge the coating reagent 45 from the respective nozzle 12 (col 4, ln 62-col 7, ln 23; col 13, ln 33-col 14, ln 17; fig 1-3 & 8-9), 

wherein each nozzle needle valve supply tube 23 has an inlet opening (see fig 1 & 9) which is configured to be closed or shut off such that a quantity of the coating reagent 45 that is metered in a defined manner or a volume of the coating reagent 45 that is metered in a defined manner is receivable in a closed off manner within the nozzle needle valve supply tube 23 (abs; col 3, ln 59-col 4, ln 5; col 4, ln 62-col 8, ln 59; col 9, ln 10-col 14, ln 17; fig 1-4 & 8-9). 
As regards to claim 2, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the coating reagent 45 within the nozzle needle valve supply tube 23 is under a pressure which increases a volume of an interior, which is not under pressure or is under ambient pressure, of the nozzle needle valve supply tube 23 by an expansion volume, wherein the coating reagent 45 is dischargeable through the respective nozzle 12 by opening the nozzle needle valve 34, 40, with a reduction in pressure, and wherein a discharged volume of the coating reagent 45 corresponds to the expansion volume (col 4, ln 62-col 8, ln 59; col 9, ln 10-col 12, ln 44; fig 1-4 & 8-9). 
As regards to claim 3, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve 34, 40, is openable during a valve opening time which is greater than a discharge time of the coating 
As regards to claim 4, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the inlet opening (see fig 1 & 9) is assigned a filling valve which, in an opened state, is configured to enable a penetration of coating reagent 45 into the nozzle needle valve supply tube 23 and, in a closed state, to prevent a penetration of coating reagent 45 into the nozzle needle valve supply tube 23 (col 4, ln 62-col 8, ln 59; col 9, ln 10-col 12, ln 44; fig 1-4 & 8-9). 
As regards to claim 5, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve supply tube 23 is teflon and configured to be elastically deformable (property of teflon) (col 8, ln 48-58; fig 1 & 9). 
As regards to claim 6, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve supply tube 23 comprises a hose or tube (col 8, ln 48-58; fig 1 & 9). 
As regards to claim 7, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve supply tube 23 comprises a hose or tube comprising a teflon plastic (col 8, ln 48-58; fig 1 & 9). 
As regards to claim 8, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), further comprising a plurality of filling valves 24, 25, each of the plurality of filling valves 24, 25, being connected to a respective nozzle needle valve supply tube 23, wherein the printing head 200 is connected to a central 
As regards to claim 9, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the central coating reagent supply tube 17 is connected to a pressure control unit (col 5, ln 55-col 7, ln 23; col 12, ln 16-44; col 13, ln 33-col 14, ln 17; fig 1 & 8-9). 
As regards to claim 10, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the pressure control unit is connected to an air pressure control unit (col 4, ln 61-col 7, ln 23; col 12, ln 16-44; col 13, ln 33-col 14, ln 17; fig 1 & 8-9). 

(2) Response to Argument
1.	Appellant's arguments filed July 20, 2021 have been fully considered but they are not persuasive. 
Appellant’s principal arguments are:
(a) It is respectfully submitted that Tisone fails to teach (or suggest) “wherein each nozzle valve is assigned in each case a nozzle valve supply line,” as required by independent claim 1.
The Examiner contends that dispenser 12 of Tisone teaches the claimed several
individual nozzles, that valve/valve portion 34 and plunger 40 of Tisone collectively teach the claimed “nozzle valve attached to each individual nozzle,” and that Teflon tubing 23 of Tisone teaches the claimed nozzle valve supply lines. See April 26, 2021 Final Office Action, Page 3. However, Tisone describes only a single Teflon tubing
23 (i.e., the component of Tisone the Examiner contends teaches the claimed nozzle valve supply lines) connected to a single dispenser 12 (i.e., the component of Tisone the Examiner contends teaches the claimed several individual nozzles). Tisone does not teach—or suggest—several Teflon tubings 23, each connected to a separate dispenser 12, or any similar arrangement. Nor does Tisone describe multiples instances of its valve/valve portion 34 and plunger 40 (1.e., the components of Tisone the Examiner contends collectively teach each claimed nozzle valve) being “assigned in each case” to their own respective Teflon tubing 23, as would be required by claim 1.
The other portions of the Tisone—whether cited by the Examiner or not—support a similar conclusion: that Tisone describes only a single Teflon tubing 23. For example,
Tisone states that “[r]eferring to FIG. 1, the syringe is connected to the reservoir 16 and the dispenser 12 using a Teflon tubing 23, such as 1/4-inch O.D. tubing provided with luer-type fittings for connection to the syringe and dispenser.” See Tisone, Column 8 at Lines 51-55 (emphasis added). The only other instance of the word “tubing” in Tisone states that “[t]he stroke speed may vary depending upon the syringe size and the tubing used.” See Tisone, Column 8 at Lines 33-34. Furthermore, even though Tisone describes an air brush dispenser 12a, a solenoid valve dispenser 12b, and a piezoelectric dispenser 12c, each of those is merely a species of the genus dispenser 12. Tisone does not teach or suggest concurrently using more than one of the foregoing dispensers 12a—c together within the device of Tisone with each of those dispensers being connected to its own instance of Teflon tubing 23.
It is therefore respectfully submitted that Tisone fails to teach (or suggest) “wherein each nozzle valve is assigned in each case a nozzle valve supply line,” as required by claim 1.
The Examiner further asserts in the Response to Arguments section of the April 26, 2021 Final Office Action that Tisone teaches the features of claim 1 at issue because Tisone states that “a single platform 100 may be used to mount multiple dispensers to handle one or more reagents, as shown in [Tisone] FIG. 9.” See April 26, 2021 Final Office Action, Page 7 (quoting Tisone, Column 14 at Lines 1-3). The Examiner also contends—without support, it is respectfully submitted—that each of the dispensers 12 shown in Tisone Fig. 9 would be “connected to its own respective Teflon tubing 23” (i.e., the component of Tisone the Examiner contends teaches the claimed nozzle valve supply lines). See April 26, 2021 Final Office Action, Pages 7-8. 
It is respectfully submitted, however, that the assertions provided by the Examiner in the Response to Arguments section fail to remedy the deficiencies elsewhere in the appealed Office Action, which deficiencies are discussed above. In particular, even if the dispensers 12 shown in Tisone Fig. 9 “can be any one of the air brush dispenser 12a, a solenoid valve dispenser 12b, and a piezoelectric dispenser 12c,” as suggested by the Examiner (see April 26, 2021 Final Office Action, Page 8), Fig. 9 still only appears to show a single Teflon tubing 23 connected to a single dispenser 12, and a single syringe pump 22 with a single connection for Teflon tubing 23. (And in any event, Fig. 9 only uses multiple instances of the reference numeral 12 rather than one instance each of 12a, 12b, and 12c.) It is therefore respectfully
submitted neither Tisone Fig. 9, nor any other portion of Tisone, explains how syringe pump 22, of which Tisone appears to describe only a single instance, would be used to supply more than one dispenser 12 at a time, or more than one reagent. The foregoing is particularly true given that Tisone describes only a single instance of Teflon tubing 23.
For all of the foregoing reasons, Tisone fails to teach (or suggest) “wherein each
nozzle valve is assigned in each case a nozzle valve supply line,” as required by claim 1.
(b) Because Tisone fails to disclose at least the foregoing features of independent claim 1, Tisone cannot anticipate claim 1 or its dependent claims 2-10. Accordingly, it is respectfully submitted that the rejection of claims 1-10 under 35 U.S.C. § 102(a)(1) based on Tisone should be withdrawn.

2.	In response to Appellant’s arguments, please consider the following comments.
(a) As already discussed in detail in the Office action dated April 26, 2021, 
Examiner contends the teachings of Tisone (abs; col 3, ln 59-col 4, ln 5; col 4, ln 62-col 8, ln 59; col 9, ln 10-col 14, ln 17; fig 1-4 & 8-9) are clear in that the embodiment of Fig. 1 is a single dispensing apparatus with a single nozzle 12 configured to discharge a single coating reagent 45 and with a single nozzle needle valve 34, 40, attached to the single nozzle 12, the single nozzle needle valve 34, 40, being openable for a valve opening time to discharge the single coating reagent 45 from the single nozzle 12, wherein a single nozzle needle valve supply tube 23, which single nozzle needle valve supply tube 23, at an outlet opening thereof, is configured to supply the single coating 
Tisone discloses “As noted above, the dispensing apparatus in accordance with the present invention may also be mounted on any one of a number of membrane placement and handling modules. For instance, a single platform 100 may be used to mount multiple dispensers to handle one or more reagents, as shown in FIG. 9. Such dispensing platforms may be microprocessor-based and are preferably controlled through an industry standard input/output I-O controller (not shown), such as an RS232 interface. A remote programmable controller 110 may also be used, as desired, to control the various dispensing equipment and platforms or to program a central I/O controller. The invention is also well suited for use with individual membrane strip handling modules and continuous reel-to-reel handling modules. An individual membrane strip module may incorporate an X-Y table motion for dispensing. The reel-to-reel platform may incorporate constant-speed membrane transport with mountings attached for motion of one or more dispensers. A drying oven (not shown) may also be used to increase production throughput, as desired.” (col 13, ln 65-col 14, ln 17).
the dispensers on the platform 100 are simply an air brush dispenser 12a, a solenoid valve dispenser 12b, and a piezoelectric dispenser 12c, each a species of the genus dispenser 12, that the four dispensers shown in fig. 9 are four dispensers 12 (which can be any one of the air brush dispenser 12a, a solenoid valve dispenser 12b, and a piezoelectric dispenser 12c), to handle multiple reagents, wherein each dispenser 12 is a separate dispenser to handle a separate reagent, connected to its own respective Teflon tubing 23, wherein each dispenser 12 would include a nozzle needle valve 34, 40, (valve portion 34 and plunger 40), as required by claim 1. 
Examiner further contends it would be contrary to the teachings of Tisone as a whole to say each time a different reagent is used that the reagent reservoir and dispensing system is cleaned, filled with another reagent and then hooked up to a different dispenser (e.g. dispenser 1, dispenser 2, dispenser 3 or dispenser 4) to dispense a different reagent. Examiner contends the teachings of Tisone as a whole clearly teach the four dispensers (dispenser 1, dispenser 2, dispenser 3, dispenser 4) of platform 100 each has its own reservoir, dispensing system and Teflon tubing to dispense multiple reagents under microprocessor-based control through an industry standard input/output I-O controller (not shown), such as an RS232 interface.

 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717       
                                                                                                                                                                                                
Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700     

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.